Exhibit 10.2

 

COVENANT NOT TO COMPETE AGREEMENT

 

Mark L. Yoseloff

 

THIS AGREEMENT is made and entered into as of February 23, 2004 by and between
Shuffle Master, Inc., a Minnesota corporation (the “Company”), and Mark L.
Yoseloff (the “Employee”), a resident of the State of Nevada.

 

RECITALS:

 

A.                                   The Company is in the business of
developing, manufacturing, distributing and otherwise commercializing gaming
equipment, games, and operating systems for gaming equipment and related
products and services throughout the United States and in Canada and other
countries (the “Business”).

 

B.                                     Employee is the Company’s Chief Executive
Officer and Chairman of the Company’s Board of Directors.

 

C.                                     The Company and Employee wish to provide
for the orderly succession of Employee’s successor, when Employee’s employment
with the Company ends by providing a fixed period of time during which Employee
will not compete with the Company and be available to provide counsel to
Employee’s successor.

 

AGREEMENT

 

Now therefore Employee and the Company agree as follows:

 

1. Non-competition. In consideration of the provisions of this Agreement and in
consideration of the provisions of Employee’s Employment Agreement with the
Company, Employee shall not, for a period of three (3) years immediately
following his last day of employment:

 

(a)                                  directly or indirectly own, manage,
operate, participate in, consult with or work for any business which is engaged
in the Business.

 

(b)                                 either alone or in conjunction with any
other person, partnership or business, directly or indirectly, solicit or divert
or attempt to solicit or divert any of the employees or agents of the Company or
its affiliates or successors to work for or represent any competitor of

 

--------------------------------------------------------------------------------


 

the Company or its affiliates or successors or to call upon any of the customers
of the Company or its affiliates or successors.

 

2. Non Compete Payments. In consideration of the covenants contained herein,
including the three (3) year period of non-competition following Employee’s
employment, the Company agrees that, in the event Employee is terminated without
just cause, Company will compensate Employee as follows:

 

 

(a)                                  Employee’s annualized base salary as of his
last day of employment will be added to Employee’s average annual bonus awarded
under the annual executive bonus program over his last three (3) years of
employment, then multiplied by 2, and that product will be paid to Employee in
equal amounts at the same intervals as other employees of the Company over the
two and one-half (2 1/2) year period immediately following his last day of
employment..

 

(b)                                 During Employee’s three year period of Non
Competition, Company will provide Employee benefits it provides its non
executive Employees, provided however, Employee will not receive any
vacation\sick pay nor be eligible to participate in the Company’s bonus programs
and stock option plans

 

In the event Employee voluntarily terminates his employment after February 23rd
2006 then Company will compensate Employee as set forth in subparagraphs a and b
above, except that the product determined under subparagraph a will be
determined by using a multiplier of 1 rather than a multiplier of 2.

 

Notwithstanding the above, in the event of a Change of Control, if Employee does
not enter into a consulting or employment agreement with the newly controlled
entity, then Company will compensate Employee as set forth in subparagraphs a
and b above, except that the product determined under subparagraph a will be
determined using a multiplier of 2.5 rather than a multiplier of 2 and this
covenant not to compete will apply to and be for the benefit of such newly
controlled entity.

 

In the event, Employee is terminated by the Company for just cause as defined in
Employee’s February 23rd Employment Agreement with the Company, then Employee
will remain bound by this Covenant Not to Compete, but Company will have

 

--------------------------------------------------------------------------------


 

no obligation to make any of the payments or provide any of the other benefits
to be made to Employee under this Agreement.

 

3.               Consultation With New C.E.O. Employee at the Company’s request
will provide consultation to the Company’s new Chief Executive Officer as
reasonably needed to effect a smooth transition.

 

4.               No Conflicting Agreements. Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee’s obligations.

 

5.               Independent Covenants. The covenants on the part of the
Employee contained herein shall be construed as agreements independent of any
other provision in this Agreement; it is agreed that the relief for any claim or
cause of action of the Employee against the Company, whether predicated on this
Agreement or otherwise, shall be measured in damages and shall not constitute a
defense to enforcement by the Company of these covenants.

 

6.               Injunctive Relief; Attorneys’ Fees. In recognition of the
irreparable harm that a violation by Employee of any of the covenants contained
herein would cause the Company, the Employee agrees that, in addition to any
other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him and every other
person and entity concerned thereby, it being the understanding of the parties
that both damages and an injunction shall be proper modes of relief and are not
to be considered alternative remedies. Employee consents to the issuance of such
injunction relief without the posting of a bond or other security. In the event
of any such violation, THE EMPLOYEE AGREES TO PAY THE COSTS,

 

--------------------------------------------------------------------------------


 

EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED BY THE COMPANY IN PURSUING ANY
OF ITS RIGHTS WITH RESPECT TO SUCH VIOLATIONS, IN ADDITION TO THE ACTUAL DAMAGES
SUSTAINED BY THE COMPANY AS A RESULT THEREOF.

 

7.               Notice. Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.

 

8.               Severability. It is further agreed and understood by the
parties hereto that if any provision of this Agreement should be determined by a
court to be unenforceable in whole or in part, it shall be deemed modified to
the minimum extent necessary to make it reasonable and enforceable under the
circumstances.

 

9.               Governing Law. This Agreement shall be construed and enforced
in accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.

 

10.             Heirs, Successors and Assigns. The terms, conditions, and
covenants hereof shall extend to, be binding upon, and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

11.             Entire Agreement. This Agreement is the entire agreement of the
parties hereto concerning the subject matter hererof and supersedes and replaces
any oral or written existing agreements between the Company and the Employee
relating to the same subject matter. The Company and Employee hereby acknowledge
that there are no agreements or understandings of any nature, oral or written,
regarding Employee’s non

 

--------------------------------------------------------------------------------


 

competition apart from this Agreement and Employee’s Employment Agreement dated
February 23rd 2004, which is not replaced by this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

 

EMPLOYER:

EMPLOYEE:

 

 

SHUFFLE MASTER, INC.

 

 

 

By:

/s/ Paul C. Meyer

 

/s/ Mark L. Yoseloff

 

Its:

President and Chief Operating Officer

 

Mark L. Yoseloff

 

 

 

 

 

 

APPROVED:

 

 

 

 

 

/s/ Garry Saunders

 

 

Garry Saunders

 

Chairman

 

Shuffle Master Compensation Committee

 

 

--------------------------------------------------------------------------------